SENTENCIA
Estando basado el registro de las pertenencias del ape-lante en las disposiciones de la Ley Núm. 22 de 6 de agosto de 1975 y no existiendo la mayoría absoluta requerida por la Constitución para invalidarla(**) se confirma la sentencia apelada. El Juez Asociado Señor Rigau no intervino. El Juez Asociado Señor Irizarry Yunqué emitió opinión en que se postula la inconstitucionalidad de la citada ley. El Juez Presi-dente Señor Trías Monge y los Jueces Asociados Señores Dá-vila y Torres Rigual se unen a dicha opinión. Los Jueces Aso-*589ciados Señores Martín, Díaz Cruz y Negrón García emitieron opiniones separadas sosteniendo la legalidad del registro y la constitucionalidad de la citada ley.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
(Fdo.) Ernesto L. Chiesa Secretario
—O—
Opinión emitida por el
Juez Asociado Señor Irizarry Yunque
a la que se unen el Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Dávila y Torres Rigual.
San Juan, Puerto Rico, a 14 de diciembre de 1977
El 6 de agosto de 1976 el apelante arribó al Aeropuerto Internacional de Isla Verde en vuelo comercial procedente de Miami, Florida. Una vez recogió sus maletas y cuando se disponía a abandonar el área de reclamo de equipaje, dos agentes de la Policía de Puerto Rico se le acercaron, se iden-tificaron y le mostraron una tarjeta informativa de la Ley Núm. 22 de 6 de agosto de 1975, que en su Sec. 1, 25 L.P.R.A. see. 1051, dispone:
“Autorización a inspeccionar
“Se faculta y autoriza a la Policía de Puerto Rico, a inspec-cionar el equipaje, paquetes, bultos y carteras de pasajeros y de la tripulación que desembarquen en los aeropuertos y muelles de Puerto Rico provenientes de los Estados Unidos, examinar carga que sea traída al país y llevar a cabo la detención, interrogación y registro de aquellas personas sobre las cuales tuvieren motivos fundados para creer que portan ilegalmente sobre su persona armas de fuego, explosivos, sustancias narcóticas, deprimentes o estimulantes o sustancias similares.”
Los agentes requirieron del apelante que los acompañara con su equipaje a la oficina del Negociado de Investigaciones Criminales del terminal. Allí practicaron lo que llamaron “un chequeo rutinario” de su equipaje y, en una de las ma-*590letas, hallaron y ocuparon una bolsa de papel con picadura de marihuana y una pipa de fumar que contenía residuos de esa sustancia. Lo arrestaron y fue acusado y convicto de vio-lar el Art. 404 de la Ley de Sustancias Controladas, 24 L.P.R.A. see. 2404.
Planteó sin éxito ante el tribunal sentenciador, y reproduce ante nosotros el apelante, al no estar conforme con el fallo condenatorio y la sentencia impuéstale de 1 a 3 años de prisión, que la sustancia y la pipa ocupadas son inadmisibles por ser el producto de un registro ilegal y que la citada ley es contraria a la Cuarta Enmienda de la Constitución Federal y a la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado. No hay controversia en que la detención y registro de las pertenencias del apelante se hicieron sin que hubiera motivos fundados para creer que violaba la ley. Bajo tales circunstancias, el registro fue ilegal y lo ocupádole inad-misible en el proceso criminal instituido en su contra. En cuanto la citada disposición permite registros indiscrimina-dos, como el aquí efectuado, es inconstitucional.
El tribunal a quo sostuvo la legalidad del registro hecho al apelante a base de la doctrina sobre registros en las fron-teras adoptada por el Tribunal Supremo de los Estados Uni-dos. Dicha doctrina no puede tomarse como autoridad para justificar un registro efectuado, como el que aquí nos ocupa, en franca violación de la Enmienda IV de la Constitución federal y del Art. II, Sec. 10 de la Constitución del Estado Libre Asociado.
La doctrina federal que permite los registros en la fron-tera que, dicho sea de paso, no ha estado exenta de crítica, (1) salva el requisito de razonabilidad exigido por la Enmienda IV a base de que ninguna persona que viaje a Estados Unidos *591procedente de un país extranjero tiene derecho a entrar al país sin identificarse y sin permitir que sus pertenencias sean investigadas. Al efecto, se dijo en Almeida-Sánchez v. United States, 413 U.S. 266, 272 (1972):
“Es indudable el poder del Gobierno Federal para excluir a los extranjeros de entrar a este país. Chae Chan Ping v. United States, 130 U.S. 581, 603-604. No existe duda tampoco de que este poder puede efectuarse mediante inspecciones y registros rutinarios de individuos o de objetos de transporte que se pro-pongan cruzar nuestras fronteras. Según dijo el Tribunal en Carroll v. United States: ‘Los viajeros que cruzan una frontera internacional pueden ser detenidos en aras de la propia protec-ción nacional, que razonablemente requiere del que entra al país que se identifique como persona autorizada a entrar, y sus perte-nencias como efectos que pueden ser legalmente entrados al país.’ ” 267 U.S., en la pág. 154. Véase además Boyd v. United States, 116 U.S. 616.
La entrada a Puerto Rico de personas que provengan de países extranjeros, está regulada por los estatutos federales de aduana e inmigración. (2) Para esos efectos, nuestras fron-teras son fronteras de los Estados Unidos. (3) Por otra parte, cuando se trata de la entrada de personas y efectos que pro-ceden de los Estados Unidos las nuestras son fronteras esta-tales. Una vez en los Estados Unidos, toda persona tiene derecho a viajar de un lado a otro y cruzar las fronteras entre los Estados sin ser molestada (free passage without *592interruption, según Carroll v. United States, 267 U.S. 132, 154, 45 S.Ct. 280, 69 L.Ed. 543 (1925)). Es un derecho al que se ha reconocido rango constitucional y no puede ser irrazonablemente afectado por regulaciones locales. Shapiro v. Thompson, 394 U.S. 618 (1969); United States v. Guest, 383 U.S. 745 (1966). Los Estados no han sido autorizados para detener a todo el que traspase sus fronteras y regis-trarlo sin que hayan motivos fundados para ello. No se ha establecido tal excepción a la Enmienda IV. (4)
De hecho, en el citado caso de Almeida-Sánchez, supra, se revocó la convicción recaída contra un ciudadano mejicano que cruzó la frontera de los Estados Unidos y que transpor-taba en su automóvil una gran cantidad de marihuana en violación de 21 U.S.C. sec. 176a (ed. 1964), porque el regis-*593tro del automóvil no se hizo en la frontera. El registro fue hecho a 20 millas de la frontera por una patrulla federal de fronteras, amparada en la Sec. 287(a) (3) de la Immigration and Nationality Act, 66 Stat. 233, 8 U.S.C. sec. 1357(a) (3), que autoriza el registro de automóviles y otros medios de transporte “dentro de una distancia razonable de cualquier frontera exterior de los Estados Unidos,” de con-formidad con la reglamentación a promulgarse por el Pro-curador General. La reglamentación adoptada en tal virtud, 6 CFR sec. 287.1, define “distancia razonable” aquella “den-tro de 100 millas aéreas de cualquier frontera externa de los Estados Unidos.” Dijo el Tribunal, págs. 272-273:
“Cualquiera que sea el alcance de intromisión permisible durante un registro fronterizo rutinario, registros de esta natu-raleza pueden ocurrir en ciertas circunstancias no solamente en la frontera en sí, sino también en su equivalente funcional. Por ejemplo, registros en una estación cerca de la frontera en un punto en que confluyan dos o más carreteras que se extiendan desde la frontera pueden constituir equivalentes funcionales de registros fronterizos. Para otro ejemplo, el registro de los pasa-jeros y de la carga de un avión que llegue a un aeropuerto de San Luis en vuelo sin escala procedente de Ciudad de Méjico sería claramente un equivalente funcional de un registro fron-terizo.
Pero el registro del automóvil del peticionario por una patru-lla de la frontera en una carretera que está en toda su extensión por lo menos 20 millas al norte de la frontera con Méjico fue muy diferente. En ausencia de causa probable o consentimiento para ello, el registro violó el derecho del peticionario bajo la Enmienda IV a estar protegido contra ‘registros y allanamientos irrazonables.’ ”
United States v. Schafer, 461 F.2d 856 (9th Cir. 1972), no es precedente que sostenga la validez del registro interes-tatal ni mucho menos la de una ley como la que aquí nos ocupa. La ley que se invocó en Schafer es una ley federal. Dicha ley autoriza al Secretario de Agricultura de los Esta-dos Unidos a decretar una cuarentena con respecto a cual-*594quier estado o territorio si determina que tal cuarentena es necesaria para evitar la diseminación de alguna enfermedad peligrosa o insecto dañino a la agricultura, y en tal caso ordena que se publiquen avisos de la existencia de la cuaren-tena para conocimiento público. 7 U.S.C. see. 161.
Una vez decretada y publicada la existencia de la cuaren-tena, la ley autoriza expresamente a cualquier empleado del Departamento de Agricultura encargado de hacer cumplir dicha ley por el Secretario de Agricultura, que esté debida-mente identificado, y que tenga causa probable para creer que una persona, vehículo o nave, transporta, sea del extran-jero o moviéndose entre los Estados, plantas o productos pro-hibidos por dicha ley o por el decreto de cuarentena, a detener {stop) a la persona y sin necesidad de orden registrarla y ocupar y destruir dichas plantas y productos, 7 U.S.C. see. 164a. (5) Dicha ley no autoriza un registro caprichoso de la persona.
De conformidad con la expresada ley, el Secretario de Agricultura decretó una cuarentena para el Estado de Hawaii. Cuando la Sra. Schafer se preparaba para abordar un avión en Hawaii con destino al continente, un empleado de Agricultura federal, inspector de cuarentena, descubrió en *595su bolso una sustancia herbácea que le pareció marihuana y llamó a un policía local, quien verificó que la sustancia era marihuana y arrestó a la Sra. Schafer. Al hacer entonces un registro más minucioso se encontró tabletas de la droga LSD en su bolso y en su maleta.
Al sostener en apelación la convicción de la Sra. Schafer por violar la ley federal de drogas — 21 U.S.C. sec. 360a (c) (1) —fue cuidadoso el Noveno Circuito de señalar que aquí no se trataba de un registro de naturaleza “criminal” y sí de un “registro administrativo.” Citó a Frank v. Maryland, 359 U.S. 360, 383 (1959), donde se dijo: “La norma sobre ‘causa probable’ requerida por la Cuarta Enmienda puede tomar en cuenta la naturaleza del registro que se persigue.” Y se-ñaló a renglón seguido: “La Corte en Camara [6] interpretó este lenguaje para significar que la norma ‘criminal’ de causa probable no sería impuesta en casos de inspecciones adminis-trativas.” 461 F.2d pág. 858.
Más adelante — 461 F.2d 859 — señaló el tribunal:
“. . . Además, la decisión de inspeccionar no está ‘sujeta a la discreción del empleado en el campo.’ 387 U.S. pág. 532, 87 S.Ct. pág. 1733. En vista de que una inspección de cuarentena no es un registro ‘que tiene por objeto obtener información . . . que puede ser usado para efectuar una privación de la vida, la libertad o la propiedad,’ [cita a Frank v. Maryland], y el hecho de que ‘es dudoso que otra técnica de inspección obtendría resultados acep-tables,’ [cita a Camara} creemos que la determinación adminis-trativa general de la necesidad de estos registros de equipaje en el aeropuerto de Honolulu satisface los requerimientos de ‘causa probable’ de Camara.”
Como hemos visto, el Tribunal Supremo federal ha esta-blecido una distinción entre registros o inspecciones adminis-trativas y aquellos que se hacen con fines de detectar la comi-sión de delitos, que son los denominados registros “crimina-les.” El requisito de causa probable para los segundos es *596básico para superar la prohibición de la Cuarta Enmienda. Camara v. Municipal Court, 387 U.S. 523 (1967) y See v. City of Seattle, 387 U.S. 541 (1967). Consúltese Ni ester & McMillen, Administrative Inspection Procedures Under the Fourth Amendment — Administrative Probable Cause, 32 Albany L. Rev. 155, 171-172 (1967); The Law of Administrative Inspections: Are Camara and See Still Alive and Well?, 1972 Wash. U.L.Q. 313, 322 (1972); Rothstein & Rothstein, Administrative Searches and Seizures: What Happened to Camara and See?, 50 Wash. L. Rev. 341, 345, 346 (1975).
Entre el caso Schafer y el que aquí nos ocupa hay las si-guientes diferencias fundamentales: en Schafer la ley invo-cada para justificar el registro era una ley federal, aplicable a todos los estados, al Estado Libre Asociado de Puerto Rico, a los territorios y posesiones y al Distrito de Columbia, mien-tras que el registro aquí hecho se ampara en una ley local que sólo aplica en Puerto Rico; el registro en Schafer obedeció a un propósito administrativo, mientras que el de aquí se diri-gió a buscar “armas de fuego, explosivos, sustancias nar-cóticas, deprimentes o estimulantes o sustancias similares,” que dice la Ley Núm. 22 en su Sec. 1, con fines de procesa-miento criminal; y, la Sra. Schafer, como parte del público advertido por el decreto del Secretario de Agricultura, debía saber cuando intentaba salir de Hawaii que había una cua-rentena y que estaba sujeta a inspección por los empleados de Agricultura federal, mientras que el aquí apelante llegó a Puerto Rico procedente del Estado de Florida y no tenía por qué anticipar que aquí sería registrado.
Por analogía, puede señalarse que se ha sostenido la ra-zonabilidad del registro de personas antes de abordar un avión, como parte de las precauciones contra secuestros de aviones, a base de que dichas personas pueden optar por no abordar el avión. El caso de United States v. Davis, 482 F.2d 893 (1973), elabora esa posición. Expresa lo siguiente: “Para *597resumir, los registros de personas y de los efectos personales inmediatos de los pasajeros potenciales en los aeropuertos con el propósito de hallar armas y explosivos son razonables bajo la Cuarta Enmienda si cada pasajero potencial retiene el derecho a desistir del viaje en vez de someterse al registro.’’' United States v. Davis, supra, a la pág. 912. Véanse además los casos de United States v. Miner, 484 F.2d 1075, 1076 (1973) y United States v. Homburg, 546 F.2d 1350, 1352 (1976).
Es de notarse que no obstante la urgencia presente en los registros de pasajeros que se efectúan para evitar la pirate-ría aérea, se parte generalmente del supuesto del consenti-miento expreso o implícito dado por el pasajero y así salvar la objeción constitucional. United States v. Bell, 464 F.2d 667, 675 (1972), citado en United States v. Skipwith, 482 F.2d 1272, 1276 (1973). La situación bajo la cual se lleva a cabo un registro contra la piratería aérea es muy distinta a la que contempla la citada Ley Núm. 22. Los registros para prevenir la piratería aérea se realizan en la única y última oportunidad disponible para evitar el desastre, con pérdidas de cientos de vidas, que puede significar que entre al avión el pirata armado. De ahí que se les haya equiparado en al-gunos casos a los registros fronterizos. La suposición de que el pasajero ha dado su consentimiento a base de su derecho de optar entre someterse al registro o desistir del viaje aéreo no ha estado exento de críticas, no obstante la justificación del registro. United States v. Albarado, 495 F.2d 799, 806-807 (1974); United States v. Kroll, 481 F.2d 884, 886 (1973); Airport Security Searches and the Fourth Amendment, 71 Colum. L. Rev. 1039, 1048-1049 (1971).
El concepto de equivalente funcional de frontera, del que se habló en Almeida-Sánchez, supra, págs. 223-273, fue re-cientemente considerado en United States v. Mirmelli, 421 F.Supp. 684 (D.C. N.J. 1976) (certiorari pendiente de con-sideración ante el Tribunal Supremo de los Estados Unidos). *598Dicho concepto ha sido ampliado para referirse no solamente a aquellos aeropuertos localizados en el interior de los Estados Unidos al que llegan vuelos del extranjero que no hayan hecho escala, sino también a aquellos aeropuertos en que existen facilidades para inspección de aduana e inmigración.
No obstante tratarse, como hemos visto, de un equivalente funcional de frontera, se sostuvo la validez del registro que en ese caso se efectuó a base de que hubo motivos fundados para ello. Un avión de pasajeros procedente de Florida ate-rrizó en el Aeropuerto de Teterboro de Nueva Jersey. En vez de pasajeros se descargaron de él numerosas cajas de gran tamaño que eran rápidamente transportadas por los tripulantes del avión a un camión identificado como del Es-tado de Nueva York.
A pesar de que la información obtenida por los inspectores de aduana indicaba que las cajas contenían artículos de cerámica, eran transportadas del avión al camión en forma brusca y no apropiada para tal tipo de mercancía. Por otra parte, el contrato del camión señalaba que se transportaban instrumentos musicales. Ante tales hechos, los inspectores de aduana consultaron a su superior y fue luego de la autoriza-ción dádales por éste que procedieron a requerir que se abriera una de las cajas, encontrando que su contenido era marihuana. Las circunstancias del caso ante nos distan mu-cho de las que concurrieron en el referido caso.
Estamos conscientes del esfuerzo que realiza nuestro go-bierno para impedir la entrada a nuestra Isla de drogas nar-cóticas, armas de fuego y explosivos, en un momento de nues-tra historia en que el auge en su tráfico ilegal mantiene al pueblo en constante preocupación y ansiedad. No obstante, la razonabilidad de que hablan nuestra Carta de Derechos y la Enmienda IV para permitir registros y allanamientos no puede hacerse depender de tal situación histórica. Citamos de nuevo a Álmeida-Sánchez, supra, págs. 274-275:
“El tribunal que emitió la decisión en Carroll v. United *599States, supra, [7] tuvo por escenario un período de nuestra his-toria en que la Nación se enfrentó a un problema de no poca magnitud para hacer cumplir la ley — hacer cumplir las leyes de la Prohibición — . Pero aquel Tribunal resistió la presión de con-veniencias oficiales contra la garantía de la Cuarta Enmienda. El Juez Presidente señor Taft, en la opinión del Tribunal, dis-tinguió entre registros en la frontera y en el interior, distinción que controla el caso ante nos:
‘Sería intolerable e irrazonable si se autorizare a un agente de la prohibición a detener todo automóvil para por ventura hallar licor y de tal manera sujetar a todas las personas que legalmente usen las carreteras a la inconveniencia e indignidad de semejante registro. Los viajeros que cruzan una frontera in-ternacional pueden ser detenidos en aras de la propia protección nacional, que razonablemente requiere del que entra al país que se identifique como persona autorizada a entrar, y sus pertenen-cias como efectos que pueden ser legalmente entrados al país. Pero aquellos que se encuentran legalmente en el país, con dere-cho a hacer uso de las vías públicas, tienen derecho al tránsito franco sin interrupciones o registros a menos que sea del cono-cimiento de un funcionario competente para efectuar un registro que existe causa probable para creer que sus vehículos trans-portan contrabando o mercancía ilegal.’ ” 267 U.S., págs. 153-154.
El Juez Frankfurter hizo la siguiente admonición en su opinión disidente en Harris v. United States, 331 U.S. 145, 161; 67 S.Ct. 1098; 91 L.Ed. 1399, 1411 (1946): (8)
“. . . Si algo sobre este asunto puede afirmarse confiadamente es que la protección que ofrece la Cuarta Enmienda contra registros y allanamientos por la policía, excepto bajo las más estrictas salvaguardas judiciales, no es un mero residuo del ra-cionalismo romántico del siglo XVIII y sí de una necesidad indispensable en una sociedad democrática.”
Y el Juez Brandéis, a quien citó el Juez Frankfurter en la aludida opinión disidente, expresó que los padres de la *600Constitución “confirieron, en cuanto a protección contra el Gobierno, el derecho a la tranquilidad — el más abarcador de los derechos y el derecho más preciado por la gente civili-zada. Para proteger ese derecho, toda intrusión injustificada por parte del Gobierno en la intimidad del individuo, no im-porta los medios empleados, tiene que considerarse una viola-ción de la Cuarta Enmienda.” Olmstead v. United States, opinión disidente, 277 U.S. 438, 478 (1927); 72 L.Ed. 944, 956. (9)
La Enmienda IV tuvo su origen en la reacción violenta del pueblo norteamericano contra los llamados “writs of assistance” de la época colonial, en virtud de los cuales se registraban indiscriminadamente los hogares de los ciuda-danos. Su importancia ha quedado para siempre grabada en palabras de John Adams al comentar el famoso discurso de James Otis, Procurador General de la entonces Colonia de la Bahía de Massachusetts, al renunciar dicho cargo ante el abuso de aquellas órdenes de registro. El discurso de Otis encendió la chispa que movió a los colonos a rebelarse contra tales órdenes. Dijo Adams acerca de dicho discurso: “Allí y en aquel momento nació la independencia americana.” 10 Adams, Works 247. (10) Véase Blackford v. United States, 247 F.2d 745, 748 (9th Cir. 1957).
Esa es la progenie de la disposición de nuestra Carta de Derechos que protege al pueblo contra los abusos de los regis-tros y allanamientos injustificados. En la defensa del dere-cho reconocido en nuestra Constitución, como lo han hecho todos los Estados de la Unión, no podemos ser menos exi-gentes que el más alto Tribunal Federal.
La especial relación entre Puerto Rico y los Estados Uni-dos, basada en la existencia de un convenio — Ley Pública *601600, 81er. 'Congreso, L.P.R.A., tomo 1, págs. 144-145 — no nos faculta para considerar a los Estados Unidos como un país extranjero y someter a todas las personas que de allá provengan al registro indiscriminado, sin orden de allana-miento y sin causa probable ni motivos fundados, de sus per-sonas y pertenencias. El Estado Libre Asociado no es una república asociada. Es, lejos de eso, una condición política adoptada por nosotros, en Puerto Rico, basada entre otros principios fundamentales, en nuestra unión con los Estados Unidos y en que es factor determinante en nuestra vida la ciudadanía común “y la aspiración a continuamente enri-quecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas.” Preámbulo de la Constitución del Estado Libre Asociado.
Nuestra condición geográfica como isla tampoco justifica hacer una excepción para nuestro caso de la Cuarta En-mienda. Nadie discutiría que tampoco procedería hacer tal excepción para Hawaii y Alaska por el hecho de no ser terri-torios contiguos a los 48 Estados ubicados en el continente, al sur de Canadá y al norte de México. Hawaii es un archipié-lago mucho más distante que Puerto Rico del continente. Alaska tiene la particularidad de estar separado geográfica-mente de los otros estados y tener frontera con un país ex-tranjero. Puerto Rico no tiene frontera con ningún país.
Además, si bien somos una isla, no son nuestros puertos de mar los lugares de entrada y salida de la mayoría de quienes viajan entre Puerto Rico y el continente. El tráfico de la inmensa mayoría de quienes entran y salen de aquí es por aire. Cuando se viaja por avión es irrelevante si la super-ficie sobre la cual se vuela es tierra o mar. Carece por tanto de importancia la distinción que pueda hacerse a base de nuestra condición de isla. Somos isla para el tráfico marítimo. Para el tráfico aéreo no hay diferencia entre ir de aquí a Miami e ir de Miami a Nueva York.
Por último, y en el supuesto de que la Cuarta Enmienda *602no aplicara en Puerto Rico a los fines de la Ley Núm. 22 que aquí nos ocupa, no podemos pasar por alto que la misma pro-hibición subsistiría bajo la Constitución del Estado Libre Asociado, que postula como marco delimitador de la actua-ción policial, aparte de la prohibición específica contra regis-tros irrazonables, el principio de inviolabilidad de la dignidad del ser humano. Las salvaguardas de la Constitución no se hicieron para un lugar y tiempo en particular. Es precisa-mente cuando cobra auge determinada modalidad del crimen y cunde la histeria colectiva cuando se ponen a prueba esos principios, y somos los Tribunales de Justicia los llamados a darles la vigencia que requieren, como valores esenciales de un régimen democrático como el que disfrutamos. Cuando se debiliten esos principios asomará sus garras y fauces el mons-truo de la arbitrariedad y del despotismo. La Constitución es la Ley Suprema, adoptada directamente por el supremo legis-lador que es el Pueblo, y no autoriza a apartarse de lo en ella preceptuado, ni a actuar contra lo en ella prohibido. Las garantías que ella establece para el disfrute de la libertad no pueden debilitarse porque en un momento dado se debilite el orden. Hacer una excepción por razón de una situación del momento vulneraría para siempre el sistema democrático.
La Sec. 1 de la citada Ley Núm. 22 de 1975, en su parte final requiere, para la “detención, interrogación y registro de personas” que procedan de los Estados Unidos por parte de la Policía, que ésta tenga “motivos fundados para creer que portan ilegalmente sobre su persona armas de fuego, ex-plosivos, sustancias narcóticas, deprimentes o estimulantes o sustancias similares.” Sin embargo, la primera parte de la citada Sec. 1 “faculta y autoriza a la Policía de Puerto Rico a inspeccionar el equipaje, paquetes, bultos y carteras” de tales personas sin imponer requisito alguno sobre motivos fundados. En otras palabras, autoriza a la Policía a registrar indiscriminadamente el equipaje, paquetes, bultos y carteras de los pasajeros. No concebimos que esto pueda hacerse sin *603que se detenga a la persona. De hecho el aquí apelante fue detenido al ser requerido que acompañara a los agentes con su equipaje a la oficina del Negociado de Investigaciones Criminales del terminal aéreo, sin que hubiera motivos fun-dados para creer que violaba la ley. El apelante no tenía alternativa ante tal requerimiento.
Ni la Enmienda IV de la Constitución federal ni el Art. II, Sec. 10 de la estatal nuestra hacen distinción entre el registro de personas y el de sus pertenencias para fines del requisito de razonabilidad. La Enmienda IV dispone:
“No se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra registros y allanamientos irrazonables, y no se expedirá ningún manda-miento sino a virtud de causa probable, apoyado por juramento o promesa, y que describa en detalle el lugar que ha de ser alla-nado, y las personas o cosas que han de ser detenidas o incau-tadas.”
Y la Sec. 10 del Art. II de la nuestra dice:
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales.”
Ante tan claras disposiciones constitucionales es inescapable la conclusión de que los registros autorizados por la Ley Núm. 22 que aquí nos ocupa están prohibidos. Una ley, no importa sus laudables propósitos, no puede autorizar lo que la Constitución prohíbe.
De interpretarse que la citada ley autoriza tanto la de-tención y registro de personas como el registro de sus perte-*604nencias solo si hay motivos fundados que superen el requisito de razonabilidad habría que concluir que la Asamblea Legis-lativa realizó un acto fútil e intrascendente pues equival-dría a reiterar lo que ya está establecido estatutaria y juris-prudencialmente en nuestro país. Bajo la Regla 231 de Pro-cedimiento Criminal(11) un registro por un funcionario del orden público se permite sólo mediante orden expedida por un magistrado en virtud de declaración escrita y jurada luego de quedar convencido de la existencia de causa probable o, sin que exista tal orden, cuando el registro es incidental a un arresto válido. Pueblo v. Torres Resto, 102 D.P.R. 532 (1974); Rolón v. Tribunal Superior, 96 D.P.R. 662 (1968); Pueblo v. Riscard, 95 D.P.R. 405 (1967). Cabe señalar que en este segundo supuesto — registro incidental a un arresto válido — siempre está presente el requisito de razonabilidad, pues el mero hecho de que concurra un arresto legal no con-valida ipso facto un registro o una incautación sin orden. Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971); Pueblo v. Polanco Marcial, 95 D.P.R. 470 (1967); Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964).
Otra ponencia sometida en este caso defiende la validez *605constitucional de la Ley Núm. 22 bajo la teoría de que los registros en ella autorizados pueden considerarse parte del poder del Estado Libre Asociado de aprobar leyes de ins-pección como parte de su poder de reglamentación, que lla-man el poder policial o poder de policía del Estado.(12)
El poder de los Estados, y del Estado Libre Asociado, de aprobar leyes generales de inspección bajo el poder de policía no se discute. Debe tenerse presente, sin embargo, que el pro-pósito de tales leyes es autorizar inspecciones administrativas y no con propósitos penales. Ni Gibbons v. Ogden, 9 Wheaton 1, 6 L.Ed. 23 (1824), ni Brown v. Maryland, 12 Wheaton 419, 6 L.Ed. 678 (1827), ni Mayor of the City of New York v. Miln, 11 Peters 102, 9 L.Ed. 648 (1837), ni Patapsco Guano Co. v. Board of Agriculture, 171 U.S. 345 (1898), ni Compagnie Francaise v. State Board of Health, Louisiana, 186 U.S. 380 (1902) — casos en que se apoya la referida ponencia — se refieren a leyes que autorizan la inspección de objetos o personas con el propósito de obtener pruebas de actividad criminal, o impedir la misma, como lo hace la Ley Núm. 22 que nos ocupa.
Gibbons trata de una ley estatal concediendo el monopolio en la operación de barcos de vapor que chocaba constitucional-mente con una ley federal que concedía licencias para la operación de embarcaciones. Brown v. Maryland se refería a una ley estatal que requería que todo aquel que vendiera bienes importados del extranjero sacara una licencia estatal antes de vender el objeto. Mayor of the City of New York, trataba de una ley que requería a todo maestre de barco de pasajero procedente del extranjero o de otro estado de la unión, que entrara al puerto de Nueva York que rindiera un informe escrito del nombre, sitio de nacimiento y última resi-dencia, edad y ocupación de todo pasajero del barco, ya fuera extranjero o ciudadano norteamericano (con excepción de *606Nueva York) y de todo pasajero que hubiese desembarcado o embarcado durante el viaje con el propósito de ir a Nueva York. Patapsco Guano Co. trataba de una ley estatal que permitía la inspección de fertilizantes, ya fueran producidos en ese estado o en otro, con el propósito de proteger a la ciu-dadanía de fraude. Compagnie Francaise se refería a una ley estatal de cuarentena que, entre otras cosas, prohibía que personas saludables entraran a comunidades declaradas bajo cuarentena.
El caso de California v. Thomson, 313 U.S. 109 (1941), reafirma el poder estatal para aprobar leyes de inspección, pero tampoco se contempla que el propósito de éstas sea des-cubrir pruebas delictivas sino proteger al pueblo de fraude y proteger el bienestar general.
La ponencia cita a Stephenson v. Dept. of Agriculture, 342 So.2d 60 (1977), cuya apelación fue denegada por el Tribunal Supremo (46 L.W. 3005, 3180). En este caso el Tribunal Supremo estatal declaró constitucional una ley estatal que obligaba a todo vehículo de motor, camiones y camiones con arrastre a detenerse en estaciones de inspección del Departamento de Agricultura y Servicios al Consumidor estatal para ser inspeccionados. Determinó que ello constituía un ejercicio válido del poder de policía del Estado.
El Tribunal Supremo de Florida, al declarar válida la ley, tuvo buen cuidado de señalar que los registros que auto-riza tienen que basarse en el consentimiento del conductor del vehículo, o en la existencia de una orden de allanamiento y, en su defecto, a base de las causas legales reconocidas. Dijo el Tribunal:
“. . . Al detenerse, la mayoría de los operadores de tales vehí-culos probablemente no tendrán objeción a tal inspección y con-sentirán a la misma; pero, según se dispone en el estatuto, si se rehúsa el acceso, el vehículo no podrá ser inspeccionado sin una orden de allanamiento o sin una base legal para registrar sin orden conforme al Derecho reconocido. Ello en manera alguna afecta el derecho del apelante a no ser sometido a registros y *607allanamientos irrazonables, al debido proceso de ley, o a la igual protección de las leyes. No hallamos que aquí se violen derechos constitucionales del apelante....
Las inspecciones autorizadas por el estatuto en el caso ante nos caen bajo una categoría diferente. Las inspecciones agrícolas se asemejan más a las inspecciones de las licencias de los automo-vilistas que a las detenciones para propósitos de investigaciones criminales . . ..” 342 So.2d 60, 62 (1977).
Ante esas expresiones del tribunal estatal no alcanzamos a comprender que se pueda interpretar la denegatoria de la apelación por el Tribunal Supremo federal como una afirma-ción de un poder discrecional ilimitado del Estado para llevar a cabo inspecciones o registros administrativos.
El caso de United States v. Biswell, 406 U.S. 311 (1972), tampoco aplica al de autos, porque tampoco trata de un sis-tema de inspección estatal para asegurar pruebas para fines criminales. La inspección reglamentaria discutida en ese caso va dirigida a los negocios de armeros con licencia federal, con el propósito de determinar si están cumpliendo con la reglamentación federal sobre la venta de armas.
Interpretar que la Ley Núm. 22, en cuanto autoriza a la policía a registrar maletas, bultos y carteras de los pasa-jeros sin el requisito de orden de registro ni de motivos fun-dados autoriza meras inspecciones administrativas bajo el poder general de policía del Estado, sería forzar la letra y el espíritu de dicha ley más allá de lo racionalmente permi-sible. Los registros que dicha ley autoriza no son con fines confiscatorios exclusivamente. Los hechos de este caso así lo demuestran. El apelante fue detenido, acusado, juzgado y convicto como consecuencia de un registro de su equipaje efectuado en virtud de dicha ley. El poder de policía del Es-tado no es sinónimo del poder policíaco para detener personas y registrarlas sin motivos fundados. Esto último es lo que autoriza la Ley Núm. 22 contra las claras disposiciones cons-titucionales que lo prohíben.
*608La sentencia apelada debía ser revocada y decretarse la absolución del apelante.
—O—

(**)E1 Art. V, Sec. 4 dispone:
“El Tribunal Supremo funcionará, bajo, reglas de su propia adopción, en pleno o dividido en salas compuestas de no menos de tres jueces. Nin-guna ley se declarará inconstitucional a no ser por una mayoría del nú-mero total de los jueces de que esté compuesto el tribunal de acuerdo con esta Constitución o con la ley.”


(1)Véase Border Searches and The Fourth Amendment, comentario en 77 Yale L.J. 1007 (1967-68); Search and Seizure at the Border — The Border Search, 21 Rutgers L. Rev. 513 (1967) e Intrusive Border Searches —Is Judicial Control Desirable"!, 115 U. Pa. L. Rev. 276 (1966).


(2)“Immigration and Nationality Act”, 8 U.S.C. secs. 1101-1508.


(3)8 U.S.C. sec. 1101(36), (38), las cuales definen “State” y “United States” de la manera siguiente:
“(36) The term ‘State’ includes (except as used in section 1421(a) of this title) the District of Columbia, Puerto Rico, Guam, and the Virgin Islands of the United States.”
“(38) The term ‘United States’, except as otherwise specifically herein provided, when used in a geographical sense, means the continental United States, Alaska, Hawaii, Puerto Rico, Guam and the Virgin Islands of the United States. For the purpose of issuing certificates of citizenship to persons who are citizens of the United States, the term ‘United States’ as used in section 1452 of this title includes the Canal Zone.”


(4)Esta distinción entre personas que entran a los E.E.U.U. y aque-llas que se mueven dentro de los E.E.U.U., a los fines del requerimiento de causa probable para realizar un registro se halla también incorporada en la Federal Plant Pest Act, 71 Stat. 31-34, 7 U.S.C. secs. 150aa-150gg, a saber:
“Sec. 150aa. Definitions
“(e) ‘United States’ means any of the States, Territories or Districts (including possessions and the District of Columbia) of the United States.
“(f) ‘Interstate’ means from one State, Territory or District (including possessions and the District of Columbia) of the United States into or through any other such State, Territory or District.”
“Sec. 150ff. Inspections and seizures, warrants
“Any properly identified employee of the Department of Agriculture shall have authority to stop and inspect, without a warrant, any persons or means of conveyance moving into the United States, and any plant pests and any products and articles of any character whatsoever carried thereby, to determine whether such persons or means of conveyance are carrying any plant pest contrary to this chapter and whether any such means of conveyance, products or articles are infested or infected hy or contain any plant pest or are moving in violation of any regulation under this chapter; to stop and inspect, without a warrant,-any persons or means of conveyance moving interstate, and any plant pests and any products and articles of any character whatsoever carried thereby upon probable cause to believe that such means of conveyance, products, or articles are infested or infected by or contain any plant pest or are moving subject to any regulation under this chapter, or that such persons or means of conveyance are carrying any plant pest subject to this chapter .. . .”


(5)E1 texto completo en inglés es como sigue:
“Any employee of the Department of Agriculture, authorized by the Secretary of Agriculture to enforce the provisions of this chapter and furnished with and wearing a suitable badge for identification, who has probable cause to believe that any person coming into the United States, or any vehicle, receptacle, boat, ship, or vessel, coming from any country or countries or moving interstate, possesses, carries, or contains any nursery stock, plants, plant products, or other articles the entry or movement of which in interstate or foreign commerce is prohibited or restricted by the provisions of this chapter, or by any quarantine or order of the Secretary of Agriculture issued or promulgated pursuant thereto, shall have power to stop and, without warrant, to inspect, search, and examine such person, vehicle, receptacle, boat, ship, or vessel, and to seize, destroy, or otherwise dispose of, such nursery stock, plants, plant products, or other articles found to be moving or to have been moved in interstate commerce or to have been brought into the United States in violation of this chapter or of such quarantine or order.” (Énfasis suplido.)


(6) Se refiere a Camara v. Municipal Court, 387 U.S. 523 (1967), 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967).


(7)267 U.S. 132 (1925).


(8)La disidencia se convirtió eventualmente en la posición del Tribunal Supremo al revocarse expresamente a Harris. Chimel v. California, 395 U.S. 752 (1969).


(9) Posteriormente, en Katz v. United States, 389 U.S. 352 (1967), se revocó Olmstead y se adoptó la posición disidente.


(10)La famosa frase de Adams, en su original en inglés: “American independence was then and there bom.”


(11) “Regla 231. Orden de Allanamiento; Requisitos para Librarla, Forma y Contenido
No se librará orden de allanamiento o registro sino en virtud de declaración escrita prestada ante un magistrado bajo juramento o afirma-ción, que exponga los hechos que sirvan de fundamento para librarla. Si de la declaración jurada y del examen del declarante el magistrado que-dare convencido de que existe causa probable para el allanamiento o registro, librará la orden, en la cual se nombrarán o describirán con particularidad la persona o el lugar a ser registrado y las cosas o propiedad a ocuparse. La orden expresará los fundamentos habidos para expedirla, y los nombres de las personas en cuyas declaraciones juradas se basare. Ordenará al fun-cionario a quien fuere dirigida registre inmediatamente la persona o sitio que en ella se indique, en busca de la propiedad especificada, y devuelva al magistrado la orden diligenciada, junto con la propiedad ocupada. La orden dispondrá que será cumplimentada durante las horas del día, a menos que el magistrado, por razones de necesidad y urgencia, dispusiere que se cumplimente a cualquier hora del día o de la noche.”


(12)En inglés, police power.